OFFICE OFTHE      ATTORNEYCENERALOF   TEXAS
                                AUSTIN
0-C.-
--

    Honorable Pegton Durke
    County Auditor
    Falls Countg
    Marlin, Texao

    Dear Mrr
    . lionorablePegton Burke; Page 2


          3 of this Akt, process shall be issued and served
          fn the county or out of the county vhere the pro-
          secution is pending and have the sarm bind-   force
          and effect as though the offense being prosecuted
          uere a felony; and all officers issuing snd serving
          such process in or out of the county wherein the
          prosecutZo3 18 pending, ana all witnesses from
         .vithLn or vltbout the county uhereln the ?roseou-
          tion is pending, shall be compensatedin like man-
          ner as though the offense vere a felony in grade,"
               In our Opinion no. O-1981, ve ruled that officers
     serving process in a nisdeneulor casa prosecuted under Article
     367b were not entitled to the sage fees aud mileage as they
     vould bo if the case vcre a felony, but entitled to only such
     fees and m.ll%ag%,
                      as are allovad by stat&o in other'tsisdeneanor
     cases. Fro cncloso a copy of that opinion which ansvers your
     first question.                                2
               In reply to your second question, it is to be noted
     that the county officials of Falls County ar% conpensatbd upon
     a salary basis, For the purpose of th3.sopinion, we assme
     that the precinct officers are conponsatedon a fee basis.
     Article 1055, Code of Criminal Procedure provides that:
               "The county shall not be liable to the offi-
          cer and vitnass having costs in a misdenertnor case
          vhere defendant pays his fine and costs. The coulltg
          'shallbe liable fo? one-half of the fees of the offi-
          cers of tineCo=-t, vhen tin%defendant fails to pay
          his Sins and lays his fine out in t'necounty jail or
          discharges the same by meahs of ~0rk3ng such fine out
          on the county roads or on any county pi*eject. And
          to Day such half OS costs. the County Clerk shall



                Sectlo 17 of Artlclo 3912c, providesa
                n
                ,..,.Inco*untieswher%in the county officers
          named in this Act era coqx?nsatca on the basis of
          an annual'salary, the State of Tcxns ohs11 not be
          charged vith and shall not pay any fee or comb-
          sion to any precinct oSfic%r for any services by
          Nn perfornad, but said officer shall be paia by
          the Co$ty out of the Officer's Salary Fund such
Y
              jionorable Pcytou Burke, page 3
:


                  fees ma com.nIsslons as w0uia 0tb9rmiso   bo p0ia him
                  by the Ststo for such sm~iccs.”
                        .In,vievof the foregoing statutes, you are advised
              that It 1s our opinion that uhere a person churgea with a nls-
              dcmesnoru?na$rArticle 567b, Varnonln Penal Coda, and enters
              s plea of guJl.tgor 13 convicted ona unable to pay his fins
              ad costs and lays his fine and costs out in jell o;?discharges
              the mm by noans of vorklnC his fine end costs out on thho
              county roads or on my kind of project &s conterjpl.etodby Arti-
              cle 1055, oupm, the constable 1.~ cutitlcd to only one-half
              of ouch foes from the county.
                        With ‘referenceto your thisd question, you are edvls-
              ed that lt l..o
                            our opinion that vhera a person 13 convictsa of
              a misdommaor uwlcr Art.MLc 56Tb, ths costs;should ba tsxea
              agaimt hti as in other nisdefasmoiacases cs provided in Ciiapixr
              4, Title 9, Cock of Criminnl Proca&ti>e. Imore th6 defendcnt
              pays the costs’tsxcdagainst him ths county vouS.dnot be liable
              to tho comtsble for his fees. Hovovcr, if the dcfendmt 0u.l.g
              pnys his firm and dlochaarg:os
                                           the costs by stnglng in jail OF
              vorkl.tqon ths county roadn or on nw kind of projmt es con-
    ; .       touplatodby Article 1055, supro, th3 constable is ontitlcd to
              fine-halfof his fees from the cot?ntyas provia~d by Article
              1055, suprs,
                        Truotinp that the foregoing fully ansvversyour inqtiry,
              v(3are




          :